Filed 11/19/20 P. v. Truong CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D077154

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. Nos. SCD279053,
                                                                      SCD284235)
 CODY TRUONG,

           Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,
Laura W. Halgren, Judge. Affirmed.
         Shaghayegh Dinata-Hanson, under appointment by the Court of
Appeal, for Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
         Cody Truong entered into a plea agreement with a stipulated sentence
to resolve two criminal cases. After two separate evaluations of his mental
competence, Truong entered guilty pleas. Specifically, Truong pleaded guilty
to evading an officer with reckless driving (Veh. Code, § 2800.2, subd. (a);
count 1), resisting an executive officer (Pen. Code,1 § 69; count 2), harm to a
police animal (§ 600, subd. (a); count 6), unlawful taking and driving a vehicle
(Veh. Code, § 10851, subd. (a); count 8), and felony vandalism (§ 594,
subd. (a)(b)(1), case No. SCD284235). Truong was sentenced to a total term
of four years in prison for the two cases.

      Truong’s motion to withdraw his guilty pleas and his Marsden2 motion
were denied.
      Truong filed a timely notice of appeal and obtained a certificate of
probable cause (§ 1237.5).
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal. 3d 436 (Wende) indicating counsel has not been able to identify any
arguable issue for reversal on appeal. Counsel asks the court to review the
record for error as mandated by Wende. We offered Truong the opportunity
to file his own brief on appeal, but he has not responded.
                             STATEMENT OF FACTS
      In case No. SCD279053, Truong stated he “resisted an officer lawfully
performing duty by force or fear; evaded an officer [with] lights and sirens on
and drove with willful and wanton disregard for public safety; injured police
dog lawfully performing its duty; and drove a vehicle valued over $950
[without] owner’s consent [and with] intent to deprive.”
      In case No. SCD284235, Truong stated he maliciously damaged
property of another causing damage over $400.




1     All further statutory references are to the Penal Code unless otherwise
specified.
2     People v. Marsden (1970) 2 Cal. 3d 118.
                                        2
                                 DISCUSSION
      As we have noted, appellate counsel has filed a Wende brief and
requests this court review the record for error. To assist the court in its
review, and in compliance with Anders v. California (1967) 386 U.S. 738
(Anders), counsel has identified the following possible issues, which were
considered in evaluating the potential merits of this appeal:
      1. Did the trial court err in finding Truong mentally competent to
stand trial;
      2. Did the court err in denying Truong’s Marsden motion;
      3. Did the court err in denying Truong’s motion to withdraw his guilty
plea; and
      4. Did the court err in not complying with Penal Code section 1170,
subdivision (h).
      We have reviewed the entire record as required by Wende and Anders.
We have not discovered any arguable issues for reversal on appeal.
Competent counsel has represented Truong on this appeal.




                                        3
                            DISPOSITION
    The judgment is affirmed.




                                          HUFFMAN, Acting P. J.

WE CONCUR:




HALLER, J.




GUERRERO, J.




                                 4